
	

116 HR 4622 IH: Family Asthma Act
U.S. House of Representatives
2019-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS1st Session
		H. R. 4622
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2019
			Mr. Cummings (for himself, Mr. Engel, Mr. Upton, and Mr. King of New York) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act with regard to research on asthma, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Family Asthma Act. 2.FindingsCongress finds the following:
 (1)According to the Centers for Disease Control and Prevention, in 2017 more than 25,100,000 people in the United States had been diagnosed with asthma, including an estimated 6,200,000 children.
 (2)According to the Centers for Disease Control and Prevention, asthma usually affects racial and ethnic minorities, including African Americans, American Indians, Alaska Natives, Puerto Ricans, and people of multiple races more than non-Hispanic Whites. In 2017, Puerto Ricans and African Americans had the highest lifetime prevalence of asthma at 20.6 and 15.2 percent, respectively.
 (3)According to the Centers for Disease Control and Prevention, among children, males have higher rates of asthma than females, and in adults women have higher rates of asthma than men. Individuals living below the poverty threshold also had significantly higher rates of asthma in 2017 than individuals living above the poverty threshold.
 (4)According to the Centers for Disease Control and Prevention, in 2017 more than 3,500 people in the United States died from asthma. The rate of mortality from asthma is higher among African Americans and women.
 (5)The Centers for Disease Control and Prevention report that asthma accounted for approximately 180,000 hospitalizations and 1,800,000 visits to hospital emergency departments in 2016.
 (6)According to the Centers for Disease Control and Prevention, the annual cost of asthma to the United States is approximately $81,900,000,000, including $3,000,000,000 in indirect costs from missed days of school and work.
 (7)According to the Centers for Disease Control and Prevention, 5,200,000 school days and 8,500,000 work days are missed annually as a result of asthma.
 (8)Asthma episodes can be triggered by both outdoor air pollution and indoor air pollution, including pollutants such as cigarette smoke and combustion by-products. Asthma episodes can also be triggered by indoor allergens such as animal dander and outdoor allergens such as pollen and molds.
 (9)Public health interventions and medical care in accordance with existing guidelines have been proven effective in the treatment and management of asthma. Better asthma management could reduce the numbers of emergency department visits and hospitalizations due to asthma. Studies published in medical journals, including the Journal of Asthma and The Journal of Pediatrics, have shown that better asthma management results in improved asthma outcomes at a lower cost.
 (10)In 2016, the Centers for Disease Control and Prevention reported that less than half of people with asthma reported receiving self-management training for their asthma. More education about triggers, proper treatment, and asthma management methods is needed.
 (11)The alarming rise in the prevalence of asthma, its adverse effect on school attendance and productivity, and its cost for hospitalizations and emergency room visits, highlight the importance of public health interventions, including increasing awareness of asthma as a chronic illness, its symptoms, the role of both indoor and outdoor environmental factors that exacerbate the disease, and other factors that affect its exacerbations and severity. The goals of the Federal Government and its partners in the nonprofit and private sectors should include reducing the number and severity of asthma attacks, asthma's financial burden, and the health disparities associated with asthma.
 (12)The high health and financial burden caused by asthma underscores the importance of adherence to the National Asthma Education and Prevention Guidelines of the National Heart, Lung, and Blood Institute. Increasing adherence to guidelines-based care and resulting patient management practices will enhance the quality of life for patients with asthma and decrease asthma-related morbidity and mortality.
 3.Asthma-related activities of the centers for disease control and preventionSection 317I of the Public Health Service Act (42 U.S.C. 247b–10) is amended to read as follows:  317I.Asthma-related activities of the centers for disease control and prevention (a)Program for Providing Information and Education to the PublicThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and the National Center for Environmental Health, shall collaborate with State and local health departments to conduct activities, including the provision of information and education to the public regarding asthma including—
 (1)deterring the harmful consequences of uncontrolled asthma; and (2)disseminating health education and information regarding prevention of asthma episodes and strategies for managing asthma.
 (b)Development of State strategic plans for asthma controlThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall collaborate with State and local health departments to develop State strategic plans for asthma control incorporating public health responses to reduce the burden of asthma, particularly regarding disproportionately affected populations.
 (c)Compilation of DataThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall, in cooperation with State and local public health officials—
 (1)conduct asthma surveillance activities to collect data on the prevalence and severity of asthma, the effectiveness of public health asthma interventions, and the quality of asthma management, including—
 (A)collection of data on or among people with asthma to monitor the impact on health and quality of life;
 (B)surveillance of health care facilities; and (C)collection of data not containing individually identifiable information from electronic health records or other electronic communications;
 (2)compile and annually publish data regarding the prevalence of childhood asthma, the child mortality rate, and the number of hospital admissions and emergency department visits by children associated with asthma nationally and in each State by age, sex, race, and ethnicity, as well as lifetime and current prevalence; and
 (3)compile and annually publish data regarding the prevalence of adult asthma, the adult mortality rate, and the number of hospital admissions and emergency department visits by adults associated with asthma nationally and in each State by age, sex, race, and ethnicity, as well as lifetime and current prevalence.
 (d)Coordination of Data CollectionThe Director of the Centers for Disease Control and Prevention, in conjunction with State and local health departments, shall coordinate data collection activities under subsection (c)(2) so as to maximize the comparability of results.
					(e)Collaboration
 (1)In generalThe Centers for Disease Control and Prevention are encouraged to collaborate with national, State, and local nonprofit organizations to provide information and education about asthma, and to strengthen such collaborations when possible.
 (2)Specific activitiesThe Division of Population Health is encouraged to expand its activities with non-Federal partners, especially State-level entities.
 (f)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $65,000,000 for the period of fiscal years 2021 through 2025.
					(g)Reports to Congress
 (1)In generalNot later than 3 years after the date of enactment of this Act, and once 2 years thereafter, the Secretary shall, in consultation with patient groups, nonprofit organizations, medical societies, and other relevant governmental and nongovernmental entities, submit to Congress a report that—
 (A)catalogs, with respect to asthma prevention, management, and surveillance— (i)the activities of the Federal Government, including an assessment of the progress of the Federal Government and States, with respect to achieving the goals of the Healthy People 2030 initiative; and
 (ii)the activities of other entities that participate in the program under this section, including nonprofit organizations, patient advocacy groups, and medical societies; and
 (B)makes recommendations for the future direction of asthma activities, in consultation with researchers from the National Institutes of Health and other member bodies of the Asthma Disparities Subcommittee, including—
 (i)a description of how the Federal Government may improve its response to asthma, including identifying any barriers that may exist;
 (ii)a description of how the Federal Government may continue, expand, and improve its private-public partnerships with respect to asthma, including identifying any barriers that may exist;
 (iii)the identification of steps that may be taken to reduce the— (I)morbidity, mortality, and overall prevalence of asthma;
 (II)financial burden of asthma on society; (III)burden of asthma on disproportionately affected areas, particularly those in medically underserved populations (as defined in section 330(b)(3)); and
 (IV)burden of asthma as a chronic disease that can be worsened by environmental exposures; (iv)the identification of programs and policies that have achieved the steps described under clause (iii), and steps that may be taken to expand such programs and policies to benefit larger populations; and
 (v)recommendations for future research and interventions. (2)Subsequent reports (A)Congressional requestDuring the 5-year period following the submission of the second report under paragraph (1), the Secretary shall submit updates and revisions of the report upon the request of the Congress.
 (B)Five-year reevaluationAt the end of the 5-year period referred to in subparagraph (A), the Secretary shall— (i)evaluate the analyses and recommendations made in previous reports; and
 (ii)determine whether an additional updated report is needed and if so submit such an additional updated report to the Congress, including appropriate rec­om­men­da­tions..
		
